DISMISS; and Opinion Filed February 22, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01471-CV

                               MELISSA BORIS, Appellant
                                        V.
                            CRUNCHY ROLLERS, LLC, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-14682

                             MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Stoddart
                                   Opinion by Justice Brown
       Before the Court is appellant’s February 9, 2018 motion to dismiss the appeal. In the

motion, appellant states the parties have resolved their dispute and ask us to dismiss this appeal.

Therefore, we grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE


171471F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MELISSA BORIS, Appellant                            On Appeal from the 101st Judicial District
                                                    Court, Dallas County, Texas
No. 05-17-01471-CV         V.                       Trial Court Cause No. DC-17-14682.
                                                    Opinion delivered by Justice Brown. Justices
CRUNCHY ROLLERS, LLC, Appellee                      Francis and Stoddart participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 22nd day of February, 2018.




                                             –2–